DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Claims 1-12 and 14-15) in the reply filed on 07/15/2022 is acknowledged.  Claims 1-12 and 14-15 are examined.  Claim 13 is withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1-6 and 11-12 are objected to because of the following informalities:
Claim 1, lines 9-10, change: “wherein the aircraft engine has a relative Mach number at a cruise design point condition Mrel [[rom]] from 0.4 to 0.93…” This change is necessary for consistent use of terminology as Mrel represents the relative Mach number (p. 10 of the specification).
Claims 2-6, lines 1-2 of each claim, change: “wherein the sweep metric S of each fan blade is 
Claim 11, line 3, change: “bypass duct, [[the]] a ratio of…”
Claim 12, line 3, change: “bypass duct, [[the]] a ratio of…”
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8, 9, 10, 11, 12, 14, and 15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 6, 7, 10, 11, 12, 12, 14, and 15, respectively, of the co-pending application (17/453,501).
	Although the claims are not identical, they are not patentably distinct from one another.  The present application (17/412,759) claims are broader in at least one aspect and do not recite additional features claimed in co-pending application (17/453,501) claims.
For claim 1:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the co-pending application claims highlights (see underlined features in the co-pending application claims) what elements have been excluded in the presentation of the present application claims.  
Co-pending application (17/453,501) claim 1
Present application (17/412,759) claim 1
An aircraft engine comprising: 

a fan, the fan having a diameter D, the fan including a plurality of fan blades, each fan blade having a tip sweep metric S and a leading edge, a forward-most portion on the leading edge of each fan blade being in a first reference plane; and 

a nacelle, comprising an intake portion upstream of the fan, a forward-most edge on the intake portion being in a second reference plane, wherein the intake portion has a length L measured along an axis of the aircraft engine between the first reference plane and the second reference plane; 

wherein the aircraft engine has a cruise design point condition Mrel from 0.4 to 0.93, L/D is from 0.2 to 0.45 and Stip is from -1 to 0.1.
An aircraft engine comprising: 

a fan, the fan having a diameter D, the fan including a plurality of fan blades, each fan blade having a tip sweep metric S and a leading edge, a forward-most portion on the leading edge of each fan blade being in a first reference plane; and 

a nacelle, comprising an intake portion upstream of the fan, a forward-most edge on the intake portion being in a second reference plane, wherein the intake portion has a length L measured along an axis of the aircraft engine between the first reference plane and the second reference plane; 

wherein the aircraft engine has a cruise design point condition Mrel from 0.4 to 0.93, L/D is from 0.2 to 0.45.


Thus, it is apparent, for the broadening aspect, that the co-pending application claim 1 includes features that are not in present application claim 1.  Following the rationale in re Goodman, cited above, where applicant has once been granted a patent of a co-pending application containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since the present application claim 1 is anticipated by the co-pending application claim 1, with respect to the broadening aspect, then present application claim 1 is obvious over co-pending application claim 1 with respect to the broadening aspect.
For dependent claims 7, 8, 9, 10, 11, 12, 14, and 15 the recited limitations are contained in co-pending application 6, 7, 10, 11, 12, 12, 14, and 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sathianathan et al. (U.S. 6,371,721) in view of Gilson et al. (US 2016/0032832 A1).
Regarding claim 1, Sathianathan et al. discloses an aircraft engine (Fig. 1) comprising: 
a fan (14), the fan having a diameter D (i.e., diameter formed by the outer tips of the blade blades 34), the fan including a plurality of fan blades (34, Col. 3, lines 20-30), each fan blade having a sweep metric S (the fan blades 34 are forwardly swept, and therein have a degree or “metric” defining the sweep of each blade, Col. 3, lines 33-35) and a leading edge (33), a forward-most portion on the leading edge of each fan blade being in a first reference plane (i.e., the forward most portion of the leading edge 33 of the blade 34 shown in Fig. 1 is in a first reference plane extending in the radial direction); and 
a nacelle (26), comprising an intake portion (12) upstream of the fan (as shown in Fig. 1), a forward-most edge on the intake portion being in a second reference plane (i.e., the leftmost or forward most edge of the intake portion 12 is a second reference plane extending in the radial direction), wherein the intake portion has a length L measured along an axis of the aircraft engine between the first reference plane and the second reference plane (the axial distance between the second reference plane at the intake portion at forward most edge of 12 to the first reference plane at the forwardmost edge of the leading edge 33 of the fan blade 34 is the length by which the two reference planes are axially offset from each other); 

Sathianathan et al. does not specifically disclose wherein the aircraft engine has a cruise design point condition Mrel from 0.4 to 0.93 and L/D is from 0.2 to 0.45. 

Gilson et al. teaches of an aircraft engine, which is within the same field of endeavor as the claimed invention.  Gilson et al. teaches of an analogous aircraft engine configuration comprising a fan section 22 wherein the fan section has an outer diameter D defined by the outer tips of the blade blades 42 and an axial length L defining the axial distance between a reference plane at a forwardmost edge of the blades 42 to a second reference plane located at the inlet 86 (as shown in Fig. 1).  Specifically, Gilson et al. teaches that the aircraft engine has a cruise design point condition of 0.8 Mach at cruise ([0037]) along with a low inlet length L to fan diameter D ratio (L/D) of equal to or less than about 0.4 ([0011], claim 8). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathianathan et al. in view of Gilson et al. by using the aircraft engine parameters of the Mach at cruise condition and the L/D ratio as taught by Gilson et al. because with such designed aircraft engine parameters, the aircraft engine of Gilson et al. results in a greater amount of noise attenuation of fan noise (Gilson, [0003], [0044]-[0045]).
	
	Regarding claim 7, the combination of Sathianathan et al. and Gilson et al. further discloses wherein L/D is from 0.25 to 0.40 (Gilson et al. teaches of a low inlet length L to fan diameter D ratio (L/D) of equal to or less than about 0.4 ([0011], claim 8)).
Regarding claim 8, the combination of Sathianathan et al. and Gilson et al. further discloses wherein L/D is from 0.30 to 0.40 (Gilson et al. teaches of a low inlet length L to fan diameter D ratio (L/D) of equal to or less than about 0.4 ([0011], claim 8)).
Regarding claim 9, the combination of Sathianathan et al. and Gilson et al. further discloses wherein the aircraft engine is a gas turbine engine (Sathianathan, 10, Fig. 1; Gilson, Fig. 1).
Regarding claim 10, the combination of Sathianathan et al. and Gilson et al. further discloses wherein the gas turbine engine is a geared gas turbine engine (Gilson teaches of a geared architecture 48 for the gas turbine engine, [0035], [0036]). 
Regarding claim 11, the combination of Sathianathan et al. and Gilson et al. further discloses wherein the aircraft engine accommodates a first rate of air flow into an intermediate pressure compressor (Gilson teaches of a coreflow path C that flows into an intermediate pressure compressor 44, Fig. 1) and a second rate of air flow which passes through a bypass duct (Gilson teaches of a flow path B that flows into bypass duct, as shown in Fig. 1), the ratio of the second rate of air flow to the first rate of air flow being greater than 10 (Gilson, bypass ratio greater than 10, [0036]). 
Regarding claim 12, the combination of Sathianathan et al. and Gilson et al. further discloses wherein the aircraft engine accommodates a first rate of air flow into an intermediate pressure compressor (Gilson teaches of a coreflow path C that flows into an intermediate pressure compressor 44, Fig. 1) and a second rate of air flow which passes through a bypass duct (Gilson teaches of a flow path B that flows into bypass duct, as shown in Fig. 1), the ratio of the second rate of air flow to the first rate of air flow being greater than 10 (Gilson, bypass ratio greater than 10, [0036]). 
Regarding claim 15, the combination of Sathianathan et al. and Gilson et al. further discloses an aircraft (Sathianathan, Col. 1, lines 13-15; Gilson teaches of an aircraft engine, [0035]) comprising at least one aircraft engine according to claim 1 (see claim 1 rejection above).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sathianathan et al. (U.S. 6,371,721) in view of Gilson et al. (US 2016/0032832 A1) as applied in claim 1 above, and further in view of Backhouse et al. (US 2019/0308376 A1).
Regarding claim 14, the combination of Sathianathan et al. and Gilson et al. does not specifically disclose wherein the fan diameter D is from 220 cm to 380 cm.
Backhouse et al. teaches of a gas turbine engine (Fig. 1), which is within the same field of endeavor as the claimed invention.  Specifically, Backhouse et al. teaches of exemplary fan diameters such as 220 cm and 280 cm ([0031]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Sathianathan et al. and Gilson et al. in view of Backhouse et al. by designing the aircraft engine disclosed in Sathianathan (Fig. 1) with an exemplary fan diameter of 280 cm as taught by Backhouse et al. as it is well known in the art for the fan diameters of gas turbine engines to have such size specifications.  Further, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2-6, the prior art of record fails to disclose or suggest of a sweep metric range from 0.2 to 0.9, 0.25 to 0.9, 0.30 to 0.9, 0.35 to 0.9, and 0.4 to 0.9, respectively.  Applicant’s specification defines the sweep metric via the equation shown in line 5 of p. 10 at a cruise design point condition further defined by the equation in line 10, p. 10 of the specification.  The prior art of record fails to disclose or suggest of the ranges recited in each of the claims and/or of the mathematical definitions used to define the sweep metric.  Therein, it would not have been obvious to one of ordinary skill in the art to obtain the recited numerical ranges of the sweep metric of claims 2-6.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        09/06/2022